DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the application filed on December 4th, 2018 (JP 2018-226995). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated November 27th, 2019 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 4, 6, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahara (US 2014/0340558 A1).
Regarding claim 1, Nakahara teaches an observation device, comprising:
	an image display element that displays an image (See, e.g., display panel C0 in Fig. 7); and 
	a finder optical system that is used for observing the image displayed on an image display surface of the image display element (See, e.g., the lens system of L1-L3 in Fig. 7), wherein 
	the finder optical system includes a first lens with a positive refractive power, a second lens with a negative refractive power, and a third lens with a positive refractive power arranged in this order from an image display surface side to an observation side, the third lens being biconvex (See, e.g., Fig. 7 which shows this and paragraph [0018] which explains these details), wherein
	the following conditional expressions are satisfied:
	-0.70 < f2/f < -0.20 (Note that TABLE 1 in paragraph [0044] gives this number to be approximately -0.62 which is within the claimed range);
	0.7 < (R22 + R21)/(R22-R21) < 1.4 (Note that TABLE 1 in paragraph [0044] gives this number to be approximately 1.2 which is within the claimed range);
	0.000 ≤ (R31 – R22)/(R31 + R22) < 10.0 (Note that using the data in paragraph [0044] this number was calculated to be approximately 0.16 which is within the claimed range),
	where f2 is a focal length of the second lens, f is a focal length of the finder optical system, R21 is a curvature radius of a lens surface of the second lens on the image display surface side, R22 is a curvature radius of a lens surface of the second lens on the observation side, and R31 is a curvature radius of a lens surface of the third lens on the image display surface side.
	Nakahara lacks an explicit disclosure wherein the following conditional expression is satisfied: 0.31 < H/f < 0.50, wherein H is a half of a diagonal length of the image display surface.
	However, Nakahara does teach this value to be 0.55 for the embodiment shown in Fig. 7, and since the claimed ranges and the prior art ranges are close enough, one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Accordingly, it would have been obvious to modify the value of H/f to be within the claimed range, for the purpose of optimizing optical performance of the device, and as the ranges are close enough, operation of the device would not be affected. 
Regarding claim 3, Nakahara teaches the device set forth above and further teaches wherein the following conditional expression is satisfied: 0.30 < f1/f < 1.00 where f1 is a focal length of the first lens (Using the data from paragraph [0044] and TABLE 1 this value was given to be approximately 0.85 which is within the claimed range).
Regarding claim 4, Nakahara teaches the device set forth above and further teaches wherein the following conditional expression is satisfied: 0.50 < f3/f1 < 3.10 where f1 is a focal length of the first lens, and f3 is a focal length of the third lens (Using the data from paragraph [0044] and TABLE 1 this value was given to be approximately 0.81 which is within the claimed range).
Regarding claim 6, Nakahara teaches the device set forth above and further teaches wherein the finder optical system enables diopter adjustment, and a lens closest to the observation side in the finder optical system does not move for the diopter adjustment (Note that the first lens does not move and paragraph [0044] indicates the diopter adjustment).
Regarding claim 9, Nakahara teaches an image pickup apparatus, comprising:
	an image pickup element (See, e.g., paragraph [0035] which explains this);
	an image display element that displays an image obtained by the image pickup element (See, e.g., display panel C0 in Fig. 7); and 
	a finder optical system that is used for observing the image displayed on the image display element (See, e.g., the lens system of L1-L3 in Fig. 7), wherein 
	the finder optical system includes a first lens with a positive refractive power, a second lens with a negative refractive power, and a third lens with a positive refractive power arranged in this order from an image display surface side to an observation side, the third lens being biconvex (See, e.g., Fig. 7 which shows this and paragraph [0018] which explains these details), wherein
	the following conditional expressions are satisfied:
	-0.70 < f2/f < -0.20 (Note that TABLE 1 in paragraph [0044] gives this number to be approximately -0.62 which is within the claimed range);
	0.7 < (R22 + R21)/(R22-R21) < 1.4 (Note that TABLE 1 in paragraph [0044] gives this number to be approximately 1.2 which is within the claimed range);
	0.000 ≤ (R31 – R22)/(R31 + R22) < 10.0 (Note that using the data in paragraph [0044] this number was calculated to be approximately 0.16 which is within the claimed range),
	where f2 is a focal length of the second lens, f is a focal length of the finder optical system, R21 is a curvature radius of a lens surface of the second lens on the image display surface side, R22 is a curvature radius of a lens surface of the second lens on the observation side, and R31 is a curvature radius of a lens surface of the third lens on the image display surface side.
	Nakahara lacks an explicit disclosure wherein the following conditional expression is satisfied: 0.31 < H/f < 0.50, wherein H is a half of a diagonal length of the image display surface.
	However, Nakahara does teach this value to be 0.55 for the embodiment shown in Fig. 7, and since the claimed ranges and the prior art ranges are close enough, one skilled in the art would have expected them to have the same properties, Titanium Metals Corp. of America v. Nabber, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Accordingly, it would have been obvious to modify the value of H/f to be within the claimed range, for the purpose of optimizing optical performance of the device, and as the ranges are close enough, operation of the device would not be affected. 

Allowable Subject Matter
Claims 2, 5, 7, and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 2, the prior art, alone or in combination, fails to teach wherein the following conditional expression is satisfied: -8.5 < (R21 + R12)/(R21 – R12) < -2.0, where R12 is a curvature radius of a lens surface of the first lens on the observable side.
Regarding claim 5, the prior art, alone or in combination, fails to teach wherein the following conditional expressions are satisfied: 1.58 nd < 1.95; and 15 vd < 32, where nd is a refractive index on a d-line of a material forming the second lens, and vd is an Abbe number based on the d-line of the material forming the second lens. 
Regarding claim 7, the prior art, alone or in combination, fails to teach wherein the finder optical system consists of the first lens, the second lens, the third lens, and a fourth lens with a positive refractive power arranged in this order from the image display surface side to the observation side. 
Regarding claim 8, the prior art, alone or in combination, fails to teach wherein the following conditional expression is satisfied: 0.90 < dL/f < 1.65, where dL is a length on an optical axis with a diopter of -1 from a lens surface closest to the image display surface in the finder optical system to a lens surface closest to the observation side in the finder optical system. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872